Title: From George Washington to Lund Washington, 12 February 1783
From: Washington, George
To: Washington, Lund


                        
                            Dear Lund,
                            Newburgh 12th 1783—Feby
                        
                        Your letter of the 29th of Jany came by the last Post—You do not seem to have considered the force &
                            tendency of the words of yr letter, when you talk of the probability only of sending me "the
                            long promised account" "the irregularity of them"—not you add "for want of knowledge in keeping them but
                                neglect." "your aversion to writing &ca &ca."—These are but
                            other words for saying, "as I am not fond of writing, and it is quite immaterial whether you
                            have any knowledge or information of your private concerns, or whether the accts are kept properly or not I have delayed,
                            and do not know how much longer I may continue to delay bringing you acquainted with these accts irregular as they are."
                        Delicacy hitherto, and a hope That you long ago would have seen into the propriety of the measure, without a
                            hint of it from me, has restrained me from telling you that annual Accts of my Crops together with the receipts &
                            expenditure of my money, & State of my stocks &c. ought to have been sent to me as regularly as the year
                            came about. It is not to be supposed, that all the avocations of my public duties great and laborious as they have
                            been—could render me totally insensible to the only means by which myself & family—and
                            the character I am to maintain in life hereafter—is to be supported—or that a precise acct of these matters would not have
                            been exceedingly satisfactory to me. Instead of this, except the Accts rendered at Valley forge in the year 1778 I have
                            received none since I left home—and not till after two or 3 applications in the course of last year could I get any acct
                            of the Crop of the preceeding one; and then only of the Corn by the Post on Sunday last.
                        I have often told you, & I repeat it with much truth—that the entire confidence which I placed in
                            your integrity made me easy, & I was always happy at thinking that my Affairs were in your hands—which I could not
                            have been if they had been under the care of a common manager—but this did not exempt me from the desires which all men
                            have, of knowing the exact state of them. I have now to beg that you will not only send me the Account of your receipts
                            & expenditures of pecie—but of every other kind of money subsequent to the Acct exhibited at Valley Forge, which
                            ended sometime in April 1778. I want to know before I come home (as I shall come home with empty pockets whenever Peace
                            shall take place) how Affairs stand with me—& what my dependence is. I wish to know also, what I have to expect
                            from the Wheat of 1781 & 82, as you say the two Crops are so blended that they cannot be rendered seperately? How
                            are settlements to be made with and justice done to the several Parties Interested under these circumstances?
                    